NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 9 June 2020.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term “in particular” renders said claim indefinite. Preferred embodiment may be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. See MPEP 2173.05(c). 
Claims 6 and 7 recite the limitation "the flow guiding surface”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, it is unclear what is the structure of the drum cover of the centrifuge drum or its relationship with other centrifuge elements such as the end wall. 
Claim 10 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of a centrifuge drum in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012089492 (Terholsen).
Regarding claim 1, WO 2012089492 discloses an outlet device 19 of a solid-bowl screw centrifuge for separating a multi-phase material, which outlet device is arranged on an end wall 17 of a centrifuge drum, which rotates about a longitudinal axis, at an outlet opening 15 formed in the end wall, which outlet device comprises a diverting channel 25 for diverting a liquid phase of the material which passes through the outlet opening, wherein the diversion relative to the longitudinal axis amounts to an angle between 30° and 90° with respect to the circumferential direction (which encompasses the claimed range of 50° - 90°), and which has an aligned rectilinear weir edge 21 for limiting the emergence of the liquid phase, wherein the angle of the alignment of the weir edge relative to the end wall as viewed from the outlet opening amounts to between 0° relative to the end wall and minus 6° toward the end wall (Fig. 2-8, 11-4; pages 4-7 of machine translation in IDS filed on 9 September 2020). It has been held that “a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05. 
Regarding claim 2, wherein the diverting channel 25 is designed as a radially inward open channel (Fig. 2; page 6 lines 215-217 of machine translation in IDS filed on 9 September 2020).
Regarding claim 3, wherein the diverting channel 25 is designed to be narrowing, in particular continuously narrowing, in the flow direction of the liquid phase (Fig. 2; page 5 lines 188-189 of machine translation in IDS filed on 9 September 2020).
Regarding claim 8, WO 2012089492 discloses wherein the diverting channel 41 is integrated in a drum cover 17 of the centrifuge drum (Fig. 14).
Regarding claim 9, WO 2012089492 discloses wherein the diverting channel 25 is mounted to the end wall 17 of the centrifuge drum so as to be adjustable (page 4 lines 138-148).
Regarding claim 10, WO 2012089492 discloses wherein use of an outlet device according to claim 1 on a solid-bowl screw centrifuge for separating a multi-phase material by means of a centrifuge drum (Abstract).

Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terholsen et al. (U.S. Patent Application Pub. No. 2014/0051565).
Regarding claim 1, Terholsen et al. discloses an outlet device 23 of a solid-bowl screw centrifuge for separating a multi-phase material, which outlet device is arranged on an end wall 17 of a centrifuge drum, which rotates about a longitudinal axis, at an outlet opening 15 formed in the end wall, which outlet device comprises a diverting channel 25 for diverting a liquid phase of the material which passes through the outlet opening, wherein the diversion relative to the longitudinal axis amounts to an angle less than 90° or 70 to 85° with respect to the circumferential direction, and which has an aligned rectilinear weir edge 21 for limiting the emergence of the liquid phase, wherein the angle of the alignment of the weir edge relative to the end wall as viewed from the outlet opening amounts to between 0° relative to the end wall and minus 6° toward the end wall (Fig. 1; paras. [0025]-[0031]).
Regarding claim 2, Terholsen et al. discloses wherein the diverting channel 25 is designed as a radially inward open channel (Fig. 1).
Regarding claim 10, Terholsen et al. discloses wherein use of an outlet device according to claim 1 on a solid-bowl screw centrifuge for separating a multi-phase material by means of a centrifuge drum (Abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012089492 (Terholsen) in view of Shapiro (U.S. Patent No. 5,147,277).
Regarding claim 4, WO 2012089492 does not disclose wherein at least one flow guiding element is arranged in the diverting channel.
Shapiro discloses wherein at least one flow guiding element 106 is arranged in the diverting channel 133 and/or 135 (Fig. 4 and 5). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the outlet device of WO 2012089492 with the flow guiding element taught by Shapiro for the purpose of reducing the energy lost in the discharge overflow liquid (col. 6 lines 7-59).

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein in the flow direction of the liquid phase behind the weir edge (30), a flow guiding surface (38), over which exiting liquid phase flows, is provided, and which, as viewed in the axial direction (46) is designed without a side wall at least in sections on one side.
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein the flow guiding surface (38) has a main flow direction which is oriented to be pivoted above the weir edge (30) toward the end wall (12) as compared to a main flow direction of the liquid phase; wherein the flow guiding surface (38) is spaced from the end wall (12) on the side of the drum.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774